
	
		II
		111th CONGRESS
		1st Session
		S. 912
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit yield spread premiums, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Transparency for Homeowners Act of
			 2009.
		2.Prohibition on
			 yield spread premiums
			(a)In
			 generalNo person shall
			 provide, and no mortgage originator shall receive, directly or indirectly, any
			 compensation that is based on, or varies with, the terms of any home mortgage
			 loan (other than the amount of the loan).
			(b)DefinitionsFor
			 purposes of this Act—
				(1)the term
			 home mortgage loan means a loan secured by a mortgage or lien on
			 residential property;
				(2)the term
			 mortgage originator means any creditor or other person,
			 including a mortgage broker or bank lender, who, for compensation or in
			 anticipation of compensation, engages either directly or indirectly in
			 the—
					(A)acceptance of
			 applications for home mortgage loans;
					(B)solicitation of
			 home mortgage loans on behalf of borrowers;
					(C)negotiation of
			 terms or conditions of home mortgage loans on behalf of borrowers or lenders;
			 or
					(D)negotiation of
			 sales of existing home mortgage loans to institutional or noninstitutional
			 lenders; and
					(3)the term
			 residential property means a 1–4 family, owner-occupied
			 residence, including a 1-family unit in a condominium project, a membership
			 interest and occupancy agreement in a cooperative housing project, and a
			 manufactured home and the lot on which the home is situated.
				
